



SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT




THIS SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is made
and entered into this 26th day of April, 2017 and effective as of June 1, 2017
(the “Effective Date”), by and among State Bank Financial Corporation, a
corporation organized under the laws of the State of Georgia (the “Company”),
State Bank and Trust Company, a banking corporation organized under the laws of
the State of Georgia (the “Bank” and together with the Company the “Employer”),
and Joseph W. Evans, a resident of the State of Georgia (the “Employee”).


RECITALS:


WHEREAS, the Bank and the Employee previously entered into that certain Amended
and Restated Employment Agreement dated January 1, 2015 (collectively, the
“Original Agreement”);


WHEREAS, as of the Effective Date, the parties agreed that the Employee will
cease to serve as Chief Executive Officer of the Company but will continue to
serve as Chairman of the Bank and the Company;


WHEREAS, the parties desire to amend and restate the Original Agreement as of
the Effective Date to, among other things, (i) reflect that the Employee has
ceased to serve as Chief Executive Officer of the Company and will continue as
Chairman of the Bank and the Company, and (ii) update certain other provisions
to reflect the terms of Employee's ongoing relationship with the Company and the
Bank; and


WHEREAS, Employee is willing to enter into this Agreement in consideration of
the agreements set forth below.


NOW THEREFORE, in consideration of the foregoing and for good and valuable
consideration, the receipt, adequacy, and sufficiency of which are hereby
acknowledged, the Employer and Employee hereby agree as follows:


1.Definitions.


Whenever used in this Agreement, the following terms and their variant forms
shall have the meaning set forth below:


1.1    “Affiliate” shall mean any business entity which controls the Employer or
is controlled by or is under common control with the Employer.


1.2     “Agreement” shall mean this Agreement and any exhibits incorporated
herein together with any amendments hereto made in the manner described in this
Agreement.




- 1 -



--------------------------------------------------------------------------------




1.3    “Area” shall mean the geographic area within the boundaries of the
Atlanta-Sandy Springs-Roswell, Georgia metropolitan statistical area “(MSA”),
the Athens-Clarke County, Georgia MSA, the Gainesville, Georgia MSA, the
Savannah, Georgia MSA, the Macon, Georgia MSA, the Warner Robins, Georgia MSA,
and the Augusta-Richmond County, Georgia MSA.


1.4    “Board of Directors” shall mean the Company’s and the Bank’s board of
directors.


1.5    “Business of the Employer” shall mean the business conducted by the
Employer and its Affiliates, which is the business of banking, including the
solicitation of time and demand deposits and the making of residential,
consumer, commercial and corporate loans, provided, however, that the Business
of the Employer shall not include (i) the origination, or purchase, of any loan
which at inception or purchase would be considered a criticized or classified
loan by bank regulatory authorities, (ii) the origination, or purchase, of any
loan to a borrower whose residence or domicile is not in the Area, or (iii) any
loan secured by real estate, where the real estate collateral securing the loan
is located outside of the Area, all of which activities are currently conducted
by Bankers’ Capital Group, LLC.


1.6    “Cause” shall mean:


1.6.1    With respect to termination by the Employer:


(a)    A material breach of the terms of this Agreement by the Employee,
including, without limitation, failure by the Employee to perform the Employee’s
duties and responsibilities in the manner and to the extent required under this
Agreement, which breach remains uncured after the expiration of thirty (30) days
following the delivery of written notice of such breach to the Employee by the
Employer;


(b)    Conduct by the Employee that (i) constitutes fraud, dishonesty, gross
malfeasance of duty or conduct grossly inappropriate to the Employee’s office
and (ii) is demonstrably likely to lead to material injury to the Employer or
resulted or was intended to result in direct or indirect gain to or personal
enrichment of the Employee; provided, however, that such conduct shall not
constitute “Cause” unless there shall have been delivered to the Employee a
written notice setting forth with specificity the reasons that the Employer
believes the Employee’s conduct meets the standard set forth in this
Section 1.6.1(b), the Employee shall have been provided with an opportunity to
be heard in person by the Board of Directors (with the assistance of counsel, if
desired) and, in the event of any such hearing, the decision of the Employer is
confirmed by a vote of the membership of the Board of Directors as provided in
Section 3.2.1;


(c)    Conduct resulting in the conviction of the Employee of a felony; or




- 2 -



--------------------------------------------------------------------------------




(d)    Conduct by the Employee that results in the permanent removal of the
Employee from his position as an officer or employee of the Employer pursuant to
a written order by any regulatory agency with authority or jurisdiction over the
Employer.


1.6.2    With respect to termination by the Employee:


(a)    a material diminution in the powers, responsibilities, duties or total
compensation of the Employee hereunder by the Employer, which condition remains
uncured after the expiration of thirty (30) days following the delivery of
written notice of such condition to the Employer by the Employee;


(b)    the failure of the Board of Directors to maintain the Employee’s
appointment to the offices of Chairman of the Bank or the Company, Employee's
reporting structure to the Board or the failure of the shareholders of the
Company or the Bank to elect Employee as a director of the Company or the Bank;
or


(c)    a material breach of the terms of this Agreement by the Employer, which
breach remains uncured after the expiration of thirty (30) days following the
delivery of written notice of such breach to the Employer by the Employee.


(d)    Notwithstanding the foregoing, Employee must provide written notice to
the Employer of the existence of a condition described in subsections (a), (b),
or (c) within 90 days of the initial existence of such condition and the
Employer shall have 30 days to remedy the condition before the Employer is
required to pay under Section 3.


1.7    “Change in Control” means any one of the following events occurring after
the Effective Date:


(a)    the acquisition by any person or persons acting in concert of the then
outstanding voting securities of the Company, if, after the transaction, the
acquiring person (or persons) owns, controls or holds with power to vote more
than thirty percent (30%) of any class of voting securities of the Company or
such other transaction as may be described under 12 C.F.R. § 225.41(c) or any
successor thereto;


(b)    within any twelve-month period (beginning on or after the Effective Date)
the persons who were directors of the Company immediately before the beginning
of such twelve-month period (the “Incumbent Directors”) shall cease to
constitute at least a majority of the Company’s Board of Directors; provided
that any director who was not a director as of the Effective Date shall be
deemed to be an Incumbent Director if that director was elected to such Board of
Directors by, or on the recommendation of or with the approval of, at least
two-thirds (2/3) of the directors who then qualified as Incumbent Directors; and


- 3 -



--------------------------------------------------------------------------------




provided further that no director whose initial assumption of office is in
connection with an actual or threatened election contest relating to the
election of directors shall be deemed to be an Incumbent Director;


(c)    the approval by the shareholders of the Company of a reorganization,
merger or consolidation, with respect to which persons who were the shareholders
of the Company immediately prior to such reorganization, merger or consolidation
do not, immediately thereafter, own more than fifty percent (50%) of the
combined voting power entitled to vote in the election of directors of the
reorganized, merged or consolidated entity’s then outstanding voting securities;
or


(d)    the sale, transfer or assignment of all or substantially all of the
assets of the Company and its subsidiaries to any third party.


1.8    “Confidential Information” means data and information relating to the
Business of the Employer and its Affiliates (which does not rise to the status
of a Trade Secret) which is or has been disclosed to the Employee or of which
the Employee became aware as a consequence of or through the Employee’s
relationship to the Employer and which has value to the Employer and is not
generally known to its competitors. Without limiting the foregoing, Confidential
Information shall include:


(a)    all items of information that could be classified as a trade secret
pursuant to Georgia law;


(b)    the names, addresses and banking requirements of the customers of the
Employer and its Affiliates and the nature and amount of business done with such
customers;


(c)    the names and addresses of employees and other business contacts of the
Employer and its Affiliates;


(d)    the particular names, methods and procedures utilized by the Employer and
its Affiliates in the conduct and advertising of its business;


(e)    application, operating system, communication and other computer software
and derivatives thereof, including, without limitation, sources and object
codes, flow charts, coding sheets, routines, subrouting and related
documentation and manuals of the Employer and its Affiliates; and


(f)    marketing techniques, purchasing information, pricing policies, loan
policies, quoting procedures, financial information, customer data and other
materials or information relating to the Employer’s and its Affiliates’ manner
of doing business.




- 4 -



--------------------------------------------------------------------------------




Confidential Information shall not include any data or information that has been
voluntarily disclosed to the public by the Employer (except where such public
disclosure has been made by the Employee without authorization) or that has been
independently developed and disclosed by others, or that otherwise enters the
public domain through lawful means.


1.9    “Employer Information” means Confidential Information and Trade Secrets.


1.10    “Permanent Disability” shall mean a condition for which benefits would
be payable under any long-term disability coverage (without regard to the
application of any elimination period requirement) then provided to the Employee
by the Employer or, if no such coverage is then being provided, the inability of
the Employee to perform the material aspects of the Employee’s duties under this
Agreement for a period of at least one hundred eighty (180) consecutive days as
certified by a physician chosen by the Employee and reasonably acceptable to the
Employer. Notwithstanding the provisions in this Section 1.10, Permanent
Disability for purposes of this Agreement must also be a disability within the
meaning of Code Section 409A(a)(2)(A)(ii) and 409A(a)(2)(C) and Treas. Reg.
Section 1.409A-3(a)(2).


1.11    “Term” shall mean that period of time commencing on the Effective Date
and running until (a) the close of business on the last business day immediately
preceding the third (3rd) anniversary of the Effective Date of this Agreement,
unless mutually renewed in writing by both parties for subsequent one (1) year
periods prior to the expiration of the then Term, or (b) any earlier termination
of employment of the Employee under this Agreement as provided for in Section 3;
provided that, in the event of the announcement of a transaction that would
constitute a Change in Control prior to the end of the then Term, the Term shall
be automatically extended until the day following the closing or termination of
such Change in Control transaction.


1.12    “Trade Secrets” means information, without regard to form, including,
but not limited to, technical or nontechnical data, formulas, patterns,
compilations, programs, devices, methods, techniques, drawings, processes,
financial data, financial plans, product plans or lists of actual or potential
customers or suppliers which (a) derives economic value, actual or potential,
from not being generally known to, and not being readily ascertainable by proper
means by, other persons who can obtain economic value from its disclosure or
use; and (b) is the subject of efforts that are reasonable under the
circumstances to maintain its secrecy.


2.Duties.


2.1    The Employee is employed as the Chairman of the Bank and the Company,
subject to the direction of the Board of Directors or its designee(s). The
Employee shall perform and discharge well and faithfully the authority, duties
and responsibilities which may be assigned to the Employee from time to time by
the Board of Directors in connection with the conduct of the Business of the
Employer; provided, however, that, in making its assignments, the Board of
Directors shall assign only such authority, duties and responsibilities assigned
to the Employee from time to time as are, in the aggregate, consistent with the
duties and responsibilities as would be customarily assigned to a person
occupying the positions, including as a director of the Company and the Bank,
held by the Employee pursuant to the terms of this Agreement.


- 5 -



--------------------------------------------------------------------------------






2.2    In addition to the duties and responsibilities specifically assigned to
the Employee pursuant to Section 2.1 hereof, the Employee shall:


(a)    devote substantially all of the Employee’s time, energy and skill during
regular business hours to the performance of the duties of the Employee’s
employment (reasonable vacations and reasonable absences due to illness
excepted) and faithfully and industriously perform such duties;


(b)    diligently follow and implement all management policies and decisions
communicated to the Employee by the Board of Directors, which are consistent
with this Agreement;


(c)    timely prepare and forward to the Board of Directors all reports and
accounting as may be requested of the Employee; and


(d)    serve as a director of the Company and the Bank.


2.3    The Employee shall devote the Employee’s entire business time, attention
and energies to the Business of the Employer and shall not during the term of
this Agreement be engaged (whether or not during normal business hours) in any
other business or professional activity, whether or not such activity is pursued
for gain, profit or other pecuniary advantage; but this shall not be construed
as preventing the Employee from:


(a)    managing the Employee’s personal assets and investing the Employee’s
personal assets in businesses, which (subject to clause (b) below) are not in
competition with the Business of the Employer and which will not require any
services on the part of the Employee in their operation or affairs and in which
the Employee’s participation is solely that of an investor;


(b)    purchasing securities or other interests in any entity provided that such
purchase shall not result in the Employee’s collectively owning beneficially at
any time five percent (5%) or more of the equity securities of any business in
competition with the Business of the Employer;


(c)    serving on the board of directors of other organizations so long as such
service does not materially interfere with the performance of the Employee’s
duties under this Agreement and are not in competition with the Business of the
Employer; and


(d)    participating in civic and professional affairs and organizations and
conferences, preparing or publishing papers or books or teaching so long as the
Board of Directors approves of such activities prior to the Employee’s engaging
in them.




- 6 -



--------------------------------------------------------------------------------




Notwithstanding anything to the contrary in this Section 2.3, the Employee may
serve as (i) a general partner of Howell Dexter Evans Family Partnership, LP,
(ii) president of Rosebub Farm, Inc., and (iii) a principal of Bankers’ Capital
Group, LLC. For the avoidance of doubt, Bankers’ Capital Group, LLC also serves
as a general partner of Sagus Partners, LLC and intends to do so following the
date of this Agreement.


3.Term and Termination.


3.1    Term. This Agreement shall remain in effect for the Term.


3.2    Termination. The employment of the Employee under this Agreement may be
terminated only as follows:


3.2.1    By the Employer during the Term:


(a)    For Cause, following approval of such action by at least seventy-five
(75%) of the membership of the Board of Directors and only after providing
Employee with at least thirty (30) days’ written notice, in which event the
Employer shall have no further obligation to the Employee except for the payment
of any amounts earned and unpaid as of the effective date of termination; or


(b)    Without Cause at any time, following approval of such action by at least
two-thirds (2/3) of the disinterested directors of the Board of Directors,
provided that the Employer shall give the Employee sixty (60) days’ prior
written notice of its intent to terminate, in which event the Employer shall be
required to meet its obligations to the Employee under Section 3.3.1 below.


3.2.2    By the Employee during the Term:


(a)    For Cause, with no prior notice except as provided in Section 1.6.2, in
which event the Employer shall be required to meet its obligations to the
Employee under Section 3.3.1 below; or


(b)    Without Cause, provided that the Employee shall give the Employer sixty
(60) days’ prior written notice of the Employee’s intent to terminate, in which
event the Employer shall have no further obligation to the Employee except for
payment of any amounts earned and unpaid as of the effective date of the
termination.


3.2.3    By the Employer without Cause or by the Employee for Cause during the
Term within the period commencing three (3) months prior to and ending twelve
(12) months after a Change in Control (the “Election Period”), provided that,
the terminating party shall give the other party thirty (30) days’ written
notice prior to the end of the Election Period of such party’s intention to
terminate this Agreement and the Employee’s employment shall terminate at the
end of such 30-day period, in which event the


- 7 -



--------------------------------------------------------------------------------




Employer shall be required to meet its obligations to the Employee under
Section 3.3.2 below.


3.2.4    At any time during the Term upon mutual, written agreement of the
parties, in which event the Employer shall have no further obligation to the
Employee except for the payment of any amounts earned and unpaid as of the
effective date of the termination.


3.2.5    At the end of the Term, in which event the Employer shall be required
to meet its obligations to the Employee under Section 3.3.1 below


3.2.6    Notwithstanding anything in this Agreement to the contrary, the Term
shall expire automatically upon the Employee’s death or Permanent Disability,
and if the reason for termination is the Employee’s death, the Employer shall
have no further obligation to the Employee except for the payment of any amounts
earned and unpaid as of the effective date of termination and, if the reason for
termination is the Employee’s Permanent Disability, the Employer shall pay to
the Employee an amount equal to his Base Salary divided by 12 for each full
month following such termination until the earlier of the month prior to the
month for which the Employee’s long-term disability benefits become payable or
six (6) full months commencing with the month following the month in which the
date of termination occurs.


3.3    Termination Payments.


3.3.1    In the event the Employee’s employment is terminated under this
Agreement prior to the expiration of the Term pursuant to Section 3.2.1(b) or
Section 3.2.2(a), or upon expiration of the Term pursuant to Section 3.2.5, then
subject to the requirements of Section 3.3.5, the Employer shall pay to the
Employee as severance pay and liquidated damages a lump sum amount equal to the
current annual Base Salary. In addition, from the effective date of the
termination pursuant to Section 3.2.1(b) or Section 3.2.2(a), or upon expiration
of the Term pursuant to Section 3.2.5, the Employer shall pay a monthly amount,
subject to applicable tax withholding, equal to what would be the Employee’s
cost of COBRA health continuation coverage for the Employee and eligible
dependents for the greater of twelve (12) months or the period during which the
Employee and those eligible dependents are entitled to COBRA health continuation
coverage from the Employer.


3.3.2    In the event the Employee’s employment is terminated under this
Agreement prior to the expiration of the Term pursuant to Section 3.2.3, then
subject to the requirements of Section 3.3.5, the Employer shall pay to the
Employee as severance pay and liquidated damages a lump sum amount equal to the
(a) the current Base Salary divided by 12, multiplied by (b) the number of
months (including partial months) from the effective date of the termination
through the then unexpired portion of the Term or, if greater, 24. In addition,
from the effective date of the termination pursuant to Section 3.2.3, through
the then unexpired portion of the Term (or, if greater, for a period of


- 8 -



--------------------------------------------------------------------------------




twenty-four (24) months following the effective date of the termination) (the
“Severance Period”), the Employer shall pay a monthly amount, subject to
applicable tax withholding, equal to what would be the Employee’s cost of COBRA
health continuation coverage for the Employee and eligible dependents for the
greater of the Severance Period or the period during which the Employee and
those eligible dependents are entitled to COBRA health continuation coverage
from the Employer.


3.3.3    Notwithstanding any other provision of this Agreement to the contrary,
if the aggregate of the payments provided for in this Agreement and the other
payments and benefits that the Employee has the right to receive from the
Employer (the “Total Payments”) would constitute a “parachute payment,” as
defined in Section 280G(b)(2) of the Internal Revenue Code, as amended (the
“Code”), the Employee shall receive the Total Payments unless the (a) after-tax
amount that would be retained by the Employee (after taking into account all
federal, state and local income taxes payable by the Employee and the amount of
any excise taxes payable by the Employee under Section 4999 of the Code that
would be payable by the Employee (the “Excise Taxes”)) if the Employee were to
receive the Total Payments has a lesser aggregate value than (b) the after-tax
amount that would be retained by the Employee (after taking into account all
federal, state and local income taxes payable by the Employee) if the Employee
were to receive the Total Payments reduced to the largest amount as would result
in no portion of the Total Payments being subject to Excise Taxes (the “Reduced
Payments”), in which case the Employee shall be entitled only to the Reduced
Payments. If the Employee is to receive the Reduced Payments, the Employee shall
be entitled to determine which of the Total Payments, and the relative portions
of each, are to be reduced.


In connection with the Total Payments contemplated in this Section 3.3.3, the
parties agree that to the minimum extent necessary to comply with Section 280G
of the Code and to avoid the imposition of excise taxes under Section 4999 of
the Code, the Employer may offer and the Employee may agree to provide personal
services on behalf of the Employer following his termination of employment in
exchange for reasonable compensation for such services. In such event, a portion
of the Total Payments shall be deemed to be attributable to such
post-termination services. The parties agree that any compensation attributable
to such services must comply with the requirements of Section 280G of the Code
and the Treasury Regulations promulgated thereunder, including, but not limited
to, the requirements set forth in Q/A-9 of Treasury Regulation 1.280G-1. The
parties agree to negotiate in good faith at the time of Employee’s termination
of employment to determine the scope and duration of services to be rendered (if
any) by Employee, and the related compensation payable therefore, for the period
following such termination of employment, all with the objective of complying
with Section 280G of the Code and the intent of this paragraph.


All determinations required to be made under this Section 3.3.3, and the
assumptions to be utilized in arriving at such determination, shall be made by
tax counsel (which may be a law firm, compensation consultant or an accounting
firm) appointed by the Employer (the “Tax Counsel”), which shall provide its
determinations and any


- 9 -



--------------------------------------------------------------------------------




supporting calculations to the Employer within 10 business days of having made
such determination. The Tax Counsel shall consult with any compensation
consultants, accounting firm and/or other legal counsel selected by the Employer
in determining which payments to, or for the benefit of, the Employee are to be
deemed to be parachute payments. In connection with making determinations under
this Section 3.3.3, Tax Counsel shall take into account, to the extent
applicable, the value of any reasonable compensation for services to be rendered
by the Employee before or after the applicable change in ownership or control,
including the non-competition provisions, if any, applicable to the Employee
under Sections 6-8 and any other non-competition provisions that may apply to
the Employee, and the Employer shall cooperate in the valuation of any such
services, including any non-competition provisions.


Notwithstanding the provisions in this Section 3.3.3, the Employer and the
Employee shall take all steps necessary (including with regard to any
post-termination services by the Employee) to ensure that any termination
described in Section 3 constitutes a “separation from service” within the
meaning of Section 409A of the Code.


3.3.4    For purposes of compliance with Code Section 409A:


(a)    It is intended that this Agreement shall comply with the provisions of
Code Section 409A and the Treasury regulations relating thereto, or an exemption
to Code Section 409A. Any payments that qualify for the “short-term deferral”
exception shall be considered as paid first, then any payments that qualify for
the separation pay plan exception shall be considered as paid next, then
payments that qualify for any other exception under Section Code 409A shall be
paid under the applicable exception. For purposes of the limitations on
nonqualified deferred compensation under Code Section 409A, each payment of
compensation under this Agreement shall be treated as a separate payment of
compensation for purposes of applying the deferral election rules and the
exclusion for certain short-term deferral amounts under Code Section 409A. All
payments to be made upon a termination of employment under this Agreement that
constitute non-qualified deferred compensation may only be made upon a
“separation from service” under Section Code 409A. In no event may the Employee,
directly or indirectly, designate the calendar year of any payment under this
Agreement. To the extent permitted under Code Section 409A or any Internal
Revenue Service (“IRS”) or Treasury rules or other guidance issued thereunder,
the Employer may, in consultation with the Employee, modify the Agreement in
order to cause the provisions of the Agreement to comply with the requirements
of Code Section 409A, so as to avoid the imposition of taxes and penalties on
the Employee pursuant to Code Section 409A.


(b)    Notwithstanding anything to the contrary in this Agreement, all
reimbursements and in-kind benefits provided under this Agreement shall be made
or provided in accordance with the requirements of Code Section 409A, including,
where applicable, the requirement that (i) any reimbursement is for


- 10 -



--------------------------------------------------------------------------------




expenses incurred during the Employee’s lifetime (or during a shorter period of
time specified in this Agreement), (ii) the amount of expenses eligible for
reimbursement, or in-kind benefits provided, during a calendar year may not
affect the expenses eligible for reimbursement, or in- kind benefits to be
provided, in any other calendar year, (iii) the reimbursement of an eligible
expense will be made no later than the last day of the calendar year following
the year in which the expense is incurred and (iv) the right to reimbursement or
in-kind benefits is not subject to liquidation or exchange for another benefit.


(c)    Notwithstanding any other provision of this Agreement to the contrary and
if applicable, if the Employee is considered a “specified employee” for purposes
of Code Section 409A (as determined in accordance with the methodology
established by the Employer as in effect on the date of separation from
service), (i) any payment or other benefit that constitutes nonqualified
deferred compensation within the meaning of Code Section 409A that is otherwise
due to the Employee under this Agreement during the six-month period following
his separation from service (as determined in accordance with Code Section 409A)
on account of his separation from service shall be accumulated and paid to the
Employee on the first business day of the seventh month following his separation
from service (the “Delayed Payment Date”). If the Employee dies during the
postponement period, the amounts and entitlements delayed on account of Code
Section 409A shall be paid to the personal representative of his estate on the
first to occur of the Delayed Payment Date or 30 days after the date of the
Employee’s death.


3.3.5    Payments under Section 3.3.1 and 3.3.2 above are conditioned upon
Employee entering into a Release and Separation Agreement in the form attached
hereto as Exhibit A and shall be paid as a lump sum or commence (for non-lump
sum payments) on the next payroll date following the sixtieth (60th) day after
the date of Employee’s date of termination of employment provided that
Employee’s Release and Separation Agreement is effective at such time (signed,
returned and the revocation period has expired).


4.    Compensation. Unless otherwise specified hereafter, any services performed
by the Employee shall be for the benefit of the Company and, therefore, any
payments or benefits paid to the Employee pursuant to this Agreement shall be
the sole responsibility of the Company; provided however, to the extent the Bank
maintains payroll and benefits for the Employee it shall do so as the agent of
the Company and shall be reimbursed by the Company accordingly.


The Employee shall receive the following salary and benefits during the Term:


4.1    Base Salary. The Employee shall be compensated at a base rate of Three
Hundred Fifty Thousand Dollars ($350,000) per year, which may be increased from
time to time in accordance with the immediately succeeding sentence (“Base
Salary”). The Employee’s salary shall be reviewed by the Independent Directors
Committee of the Bank and Company annually,


- 11 -



--------------------------------------------------------------------------------




and the Employee shall be entitled to receive annually an increase in such
amount, if any, as may be determined by the Independent Directors Committee of
the Bank and Company based upon the performance of the Employer and its
compliance with regulatory standards. Such salary shall be payable in accordance
with the Employer’s normal payroll practices.


4.2    Equity Compensation. The Employee may participate in the Company’s equity
incentive program and be eligible for the grant of stock options, restricted
stock, and other awards thereunder or under any similar plan adopted by the
Company. Any options or similar awards shall be reflected by a separate written
award and issued to Employee at an exercise price of not less than the stock's
current fair market value as of the date of grant, and the number of shares
subject to such grant shall be fixed on the date of grant.


4.3    Benefits. The Employee shall be entitled to such benefits as may be
available from time to time for senior executives of the Employer similarly
situated to the Employee. All such benefits shall be awarded and administered in
accordance with the Employer’s standard policies and practices. Such benefits
may include, by way of example only, profit sharing plans, retirement or
investment funds, dental, health and life insurance benefits and such other
benefits as the Employer deems appropriate.


4.4    Business Expenses. The Employer shall reimburse the Employee for
reasonable business (including travel) expenses incurred by the Employee in
performance of the Employee’s duties hereunder; provided, however, that the
Employee shall, as a condition of reimbursement, submit verification of the
nature and amount of such expenses in accordance with reimbursement policies
from time to time adopted by the Employer and in sufficient detail to comply
with rules and regulations promulgated by the Internal Revenue Service.


4.5    Professional Associations. The Employee shall be entitled to attend such
courses, annual meetings, conferences and seminars of his selection at the
Employer’s expense, provided that the Employer shall only be required to cover
reasonable expenses associated with the Employee’s attendance at such courses,
conferences and seminars that are incurred consistent with the Employer’s budget
operating plan and policies then in effect.


4.6    Vacation. On a non-cumulative basis the Employee shall be entitled to a
minimum of four weeks (4) weeks of vacation annually, during which the
Employee’s compensation shall be paid in full.


4.7    Withholding. The Employer may deduct from each payment of compensation
hereunder all amounts required to be deducted and withheld in accordance with
applicable federal and state income tax, FICA and other withholding
requirements.


5.    Employer Information.


5.1    Ownership of Information. All Employer Information received or developed
by the Employee while employed by the Employer will remain the sole and
exclusive property of the Employer.


- 12 -



--------------------------------------------------------------------------------






5.2    Obligations of the Employee. The Employee agrees (a) to hold Employer
Information in strictest confidence, and (b) not to use, duplicate, reproduce,
distribute, disclose or otherwise disseminate Employer Information or any
physical embodiments thereof and may in no event take any action causing or fail
to take any action necessary in order to prevent any Employer Information from
losing its character or ceasing to qualify as Confidential Information or a
Trade Secret. In the event that the Employee is required by law to disclose any
Employer Information, the Employee will not make such disclosure unless (and
then only to the extent that) the Employee has been advised by independent legal
counsel that such disclosure is required by law and then only after prior
written notice is given to the Employer when the Employee becomes aware that
such disclosure has been requested and is required by law. This Section 5 shall
survive for a period of twelve (12) months following termination of this
Agreement with respect to Confidential Information, and shall survive
termination of this Agreement for so long as is permitted by the then-current
Georgia Trade Secrets Act of 1990, O.C.G.A. §§ 10-1-760 to -767, with respect to
Trade Secrets.


5.3    Delivery upon Request or Termination. Upon request by the Employer, and
in any event upon termination of the Employee’s employment with the Employer,
the Employee will promptly deliver to the Employer all property belonging to the
Employer, including without limitation all Employer Information then in the
Employee’s possession or control.


6.    Non-Competition.


The Employee agrees that during his employment by the Employer hereunder and, in
the event of his termination, other than by the Employer without Cause pursuant
to Section 3.2.1(b), or by the Employee for Cause pursuant to Section 3.2.2(a),
for a period of twenty-four (24) months thereafter, the Employee will not
(except on behalf of or with the prior written consent of the Employer), within
the Area, either directly or indirectly, on his own behalf or in the service or
on behalf of others, as an executive employee or in any other capacity which
involves duties and responsibilities similar to those undertaken for the
Employer, engage in any business which is the same as or essentially the same as
the Business of the Employer; provided that, in the event of termination
pursuant to Section 3.2.5, the foregoing period shall be twelve (12) months as
opposed to twenty-four (24) months.


7.    Non-Solicitation of Customers.


The Employee agrees that during the Employee’s employment by the Employer
hereunder and, in the event of Employee’s termination, including pursuant to
Section 3.2.5, other than by the Employer without Cause pursuant to
Section 3.2.1(b), or by the Employee for Cause pursuant to Section 3.2.2(a), for
a period of twenty-four (24) months thereafter, the Employee will not (except on
behalf of or with the prior written consent of the Employer), on the Employee’s
own behalf or in the service or on behalf of others, solicit, divert or
appropriate or attempt to solicit, divert or appropriate, directly or by
assisting others, any business from any of the Employer’s or its Affiliate’s
customers, including actively sought prospective customers, with whom the
Employee has or had material contact during the last twelve (12) months of the


- 13 -



--------------------------------------------------------------------------------




Employee’s employment, for purposes of providing products or services that are
competitive with those provided by the Employer or its Affiliates.


8.    Non-Solicitation of Employees.


The Employee agrees that during the Employee’s employment by the Employer
hereunder and, in the event of the Employee’s termination, including pursuant to
Section 3.2.5, other than by the Employer without Cause pursuant to
Section 3.2.1(b), or by the Employee for Cause pursuant to Section 3.2.2(a), for
a period of twenty-four (24) months thereafter, the Employee will not on the
Employee’s own behalf or in the service or on behalf of others, solicit, recruit
or hire away or attempt to solicit, recruit or hire away, directly or by
assisting others, any employee of the Employer or its Affiliates, whether or not
such employee is a full-time employee or a temporary employee of the Employer or
its Affiliates and whether or not such employment is pursuant to written
agreement and whether or not such employment is for a determined period or is at
will. Notwithstanding the foregoing, this Section 8 will not apply to Cindy
Cline.


9.    Remedies.


The Employee agrees that the covenants contained in Sections 5 through 8 hereof
are of the essence of this Agreement; that each of the covenants is reasonable
and necessary to protect the business, interests and properties of the Employer;
and that irreparable loss and damage will be suffered by the Employer should he
breach any of the covenants. Therefore, the Employee agrees and consents that,
in addition to all the remedies provided by law or in equity, the Employer shall
be entitled to a temporary restraining order and temporary and permanent
injunctions to prevent a breach or contemplated breach of any of the covenants.
The Employer and the Employee agree that all remedies available to the Employer
or the Employee, as applicable, shall be cumulative. In addition, in the event
the Employee fails to comply with any of the covenants contained in Section 5
hereof and such failure shall not be cured to the reasonable satisfaction of the
Employer within thirty (30) days after receipt of written notice thereof from
the Employer, the Employer shall thereupon be relieved of liability for all
obligations then remaining under Section 3.3 hereof.


10.    Severability.


The parties agree that each of the provisions included in this Agreement is
separate, distinct and severable from the other provisions of this Agreement and
that the invalidity or unenforceability of any Agreement provision shall not
affect the validity or enforceability of any other provision of this Agreement.
Further, if any provision of this Agreement is ruled invalid or unenforceable by
a court of competent jurisdiction because of a conflict between the provision
and any applicable law or public policy, the provision shall be redrawn to make
the provision consistent with and valid and enforceable under the law or public
policy.


11.    No Set-Off by the Employee.


- 14 -



--------------------------------------------------------------------------------






The existence of any claim, demand, action or cause of action by the Employee
against the Employer, or any Affiliate of the Employer, whether predicated upon
this Agreement or otherwise, shall not constitute a defense to the enforcement
by the Employer of any of its rights hereunder.


12.    Notice.


All notices and other communications required or permitted under this Agreement
shall be in writing and, if mailed by prepaid first-class mail or certified
mail, return receipt requested, shall be deemed to have been received on the
earlier of the date shown on the receipt or three (3) business days after the
postmarked date thereof. In addition, notices hereunder may be delivered by
hand, facsimile transmission or overnight courier, in which event the notice
shall be deemed effective when delivered or transmitted. All notices and other
communications under this Agreement shall be given to the parties hereto at the
following addresses:


(a)    If to the Employer, to the Employer at:


State Bank Financial Corporation
State Bank and Trust Company
Attention: General Counsel
4885 Riverside Drive
Macon, Georgia 31210


(b)    If to the Employee, addressed to the most recent address of Employee set
forth in the personnel records of the Employer.


13.    Assignment.


No party hereto may assign or delegate this Agreement or any of its rights and
obligations hereunder without the written consent of the other parties hereto;
provided, however, that this Agreement shall be assumed by and shall be binding
upon any successor to the Employer.


14.    Waiver.


A waiver by the Employer of any breach of this Agreement by the Employee shall
not be effective unless in writing, and no waiver shall operate or be construed
as a waiver of the same or another breach on a subsequent occasion.


15.    Arbitration.


Except for any claim for injunctive relief, any controversy or claim arising out
of or relating to this Agreement, or the breach thereof, shall be settled by
binding arbitration in accordance with the Commercial Arbitration Rules of the
American Arbitration Association, which shall be conducted by a three-person
arbitration panel, one of whom shall be selected by


- 15 -



--------------------------------------------------------------------------------




each party and the third of whom shall be selected jointly upon mutual agreement
of both parties. The place of arbitration shall be Fulton County, Georgia and
the Employer and the Employee agree that they will seek to enforce any
arbitration award in the Superior Court of Fulton County. The decision of the
arbitration panel shall be final and binding upon the parties and judgment upon
the award rendered by the arbitration panel may be entered by any court having
jurisdiction. The Employer agrees to pay the fees and expenses associated with
the arbitration proceedings.


16.    Attorneys’ Fees.


With respect to arbitration of disputes and if litigation ensues between the
parties concerning the enforcement of an arbitration award, each party shall pay
its own fees, costs and expenses; provided, however, the Employer shall advance
to the Employee reasonable fees, costs and expenses incurred by the Employee in
preparing for and in initiating or defending against any proceeding or suit
brought to enforce rights or obligations set forth in this Agreement. Such
advances shall be made within thirty (30) days after receiving copies of
invoices presented by the Employee for such fees, costs and expenses. The
Employee shall have the obligation to reimburse the Employer within sixty (60)
days following the final disposition of the matter (including appeals) to the
full extent of the aggregate advances unless the panel of arbitrators or court,
as the case may be, has ruled in favor of the Employee on the merits of the
substantive issues in dispute.


17.    Applicable Law.


This Agreement shall be construed and enforced under and in accordance with the
laws of the State of Georgia, except to the extent governed by the laws of the
United States of America in which case federal laws shall govern. The parties
agree that the Superior Court of Fulton County, Georgia, shall have jurisdiction
of any case or controversy arising under or in connection with this Agreement
and shall be a proper forum in which to adjudicate such case or controversy. The
parties consent to the jurisdiction of such courts.


18.    Interpretation.


Words importing any gender include all genders. Words importing the singular
form shall include the plural, and vice versa. The terms “herein,” “hereunder,”
“hereby, “hereto, “hereof” and any similar terms refer to this Agreement. Any
captions, titles or headings preceding the text of any article, section or
subsection herein are solely for convenience of reference and shall not
constitute part of this Agreement or affect its meaning, construction or effect.


19.    Entire Agreement.


This Agreement embodies the entire and final agreement of the parties on the
subject matter stated in the Agreement. No amendment or modification of this
Agreement shall be valid or binding upon the Employer or the Employee unless
made in writing and signed by all parties.


- 16 -



--------------------------------------------------------------------------------




All prior understandings and agreements relating to the subject matter of this
Agreement are hereby expressly terminated.


20.    Rights of Third Parties.


Nothing herein expressed is intended to or shall be construed to confer upon or
give to any person, firm or other entity, other than the parties hereto and
their permitted assigns, any rights or remedies under or by reason of this
Agreement.


21.    Survival.


The obligations of the Employer pursuant to Sections 3.2.6 and 3.3 and the
obligations of the Employee pursuant to Sections 5, 6, 7, 8 and 9 shall survive
the termination of the employment of the Employee hereunder for the period
designated under each of those respective sections.


22.    Compliance with Regulatory Restrictions.
    
Notwithstanding anything to the contrary herein, and in addition to any
restrictions stated in Section 13 hereof, any compensation or other benefits
paid to the Employee shall be limited to the extent required by any federal or
state regulatory agency having authority over the Company or the Bank. The
Employee agrees that compliance by the Employer with such regulatory
restrictions, even to the extent that compensation or other benefits paid to the
Employee are limited, shall not be a breach of this Agreement by the Employer.






[Signatures Appear on the Following Page.]


- 17 -



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have hereunto executed this Agreement in
accordance with the provisions hereof.


STATE BANK FINANCIAL CORPORATION




/s/ J. Thomas Wiley, Jr.


Name:    J. Thomas Wiley, Jr.
Title:
President

                        


STATE BANK AND TRUST COMPANY




/s/ J. Thomas Wiley, Jr.
    
Name:    J. Thomas Wiley, Jr.
Title:
Chief Executive Officer





EMPLOYEE


/s/ Joseph W. Evans
    
Name:    Joseph W. Evans


































 
Second Amended and Restated Employment Agreement Signature Page


- 18 -

